Judgment and order as to the defendant Miller affirmed, with costs, and as to the other defendants judgment and order reversed on the facts and a new trial granted, with costs to said defendants to abide the event, on the ground that the finding of negligence as to said defendants was against the weight of the evidence. All concur, except Larkin, J., not voting. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present— Cunningham, P. J., Taylor, Harris, McCurn and Larkin, JJ. [See 268 App. Div. 821.]